BRITT, Judge;
Defendants O’Kelley and Williams assign as error the consolidation of their cases for trial with the cases of the other three defendants. There is no merit in this assignment. The court is authorized by G.S. 15-152 to order the consolidation for trial of two or more indictments in which the defendants are charged with crimes of the same class and which are so connected in time or place that evidence at the trial on one of thé indictments will be competent and admissible'at the trial on the others. State v. Bass, 280 N.C. 435, 186 S.E. 2d 384 (1972); State v. White, 256 N.C. 244, 123 S.E. 2d 483 (1962). The assignment of error is overruled.
All defendants except Wright assign as error the failure of the court to allow their motions for nonsuit, contending that the-evidence was insufficient to make out a prima facie case of armed robbery as to each of them. The assignment has no merit; The gist of the argument on this assignment appears to be that since neither of the defendants asserting this assignment was shoiwn to have a firearm at the time the automobile was taken from Erwin, the evidence was insufficient to survive their motions for nonsuit.
It is well settled in this jurisdiction that when two or more persons aid and abet each other in the commission of a crime, all being present, all are principals and equally guilty without regard to which one actually commits the offense. 2 Strong, N. C. Index 2d, Criminal Law, § 9, p. 492; State v. Nichols, 268 N.C. 152, 150 S.E. 2d 21 (1966); State v. Kirby, 3 N.C. App. 43, 163 S.E. 2d 911 (1968). We hold that the evidence was ample to make out a case and support a verdict of guilty of armed robbery as to each defendant.
Defendants assign as error various portions of the court’s charge to the jury and the failure of the court to comply fully with G.S. 1-180 in charging the jury. Suffice to say, we have carefully reviewed the charge, with particular reference to the assignments, but conclude that the charge when considered contextually is free from prejudicial error. The assignments of error are overruled.
*80We have carefully considered the other assignments of error brought forward and argued in the briefs but find them to be without merit, and they, too, are overruled.
We conclude that defendants, and each of them, received a fair trial, free from prejudicial error.
No error.
Judges Morris and Vaughn concur.